 SOUTHERN TRANSPORT, INC.line, and was so used. Further, the fact that pickets patrolled thepath past the Hotel entrance northward across the walkway leadingto the Restaurant's public entrance and the delivery entrance, and'used at least one picket sign reading, in part, "This EstablishmentNot Union," clearly demonstrates to me that the picketing was directedat both the Hotel and the Restaurant.Measuring this conduct of the Union against the fact that it is notdisputed that the Union had theretofore sought recognition from the-Restaurant and that the Union began its picketing on the very dayit filed its disclaimer, thereby obviating the election directed by theRegional Director among the Restaurant's employees, I am persuadedthat the Union has acted inconsistently with its disclaimers." I would,therefore, find that there exist questions concerning representation inboth these cases and would process the petitions.n See my dissenting opinion inMartino's, supra.Southern Transport,Inc.andTruck Drivers and Helpers Local'Union No.568, International Brotherhood of Teamsters,Chauf-feurs, Warehousemen and Helpers of America.Case No. 26-CA-1489.December 24, 1963DECISION AND ORDEROn August 20, 1963, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed a statement of-objections and exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's statement, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent consistent herewith.1.We find, in agreement with the Trial Examiner, that the Re-spondent violated Section 8(a) (5) and (1) of the Act by,inter alia,failing to meet at reasonable intervals with the Union, which was145 NLRB No. 69. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertified on September 17, 1962.On September 20, the Union, inwriting, asked the Respondent for a meeting on September 28.KarlMueller, the Respondent's attorney, replied on September 25 that hewould represent the Respondent, but would be unable to meet beforeOctober 12.At the October 12 meeting, the parties agreed tentativelyon October 31 for the next session, but Mueller notified the Unionabout October 29 that he could not meet then, suggested a meeting latethe next month, and said he would call the Union later. In a tele-phone conversation several days later, the parties discussed the possi-bilities of virtually every date during November, but the earliest dateMueller could meet was November 26.At the meeting on November 26, the Union again attempted tofix a date for the next meeting, and again Mueller was unable to doso, but said he would call the Union. The parties agreed that in theinterim the Union would meet with the Respondent's president todiscuss insurance proposals.The Union called the president's officea number of times during the next few weeks, and was told each timethat he was not in; he never returned any of these calls, althoughrequested to do so.During December and January, Mueller was too busy with othermatters to meet with the Union, although there were some telephoneconversations.On about January 9, 1963, in one of these telephoneconversations, January 25 was set as the tentative date for the nextmeeting.On January 14, the Union called Mueller's office to con-firm this date, but Mueller was not in and never returned the call,although requested to do so.On January 22, the Union again calledto confirm the date, but Mueller said he had other commitments forthat date, and the meeting was set for February 1.At the February 1 meeting, when the Respondent was again un-able to agree to a date for the next meeting, a representative of theUnion said that he was giving a 10-day strike notice.Mueller statedthat he could not meet within that period because of other commit-ments, and the meeting ended without a further meeting scheduled.On February 8, the Respondent requested that strike action bedeferred because of illness on the Respondent's negotiating team, andstated that there was hope that a meeting could be arranged for thethird week in February.The Union's attorney on that same dayrecommended that the strike be deferred.On February 14, the Unionwrote to Mueller that it was available for bargaining at all times.On that same clay, a representative of Mueller notified the Union thatMueller was out of town, and the earliest that he would be able tomeet was the first week in March.The next day, February 15, theUnion sent telegrams to both the Respondent and Mueller stating thatthe Union would be available to meet on February 18, but receivedtelegrams in reply that because Mueller was away, there could be no SOUTHERN TRANSPORT, INC.617meeting, and they would let the Union know of a substitute date.OnFebruary 18 the Union called the Respondent's president in an at-tempt to arrange a meeting, but he replied that he was unable toreach Mueller.The Union called a strike on that date which theTrial Examiner found, and we agree, was an unfair labor practicestrike.The Union called Mueller in New York on February 21, and Muelleragreed to a meeting sometime during the first week in March.Bar-gaining sessions were held on March 4 and 5.At the end of theMarch 5 meeting,the Union was unable to get agreement to anotherdate.On March 13 the Union called Mueller, was unable to get himto agree to another date but discussed the items which the Union'snegotiator felt were preventing the parties from concluding an agree-ment.Mueller said he would discuss these matters with the Respond-ent and call back later that week.He did not call back, but earlythe following week his brother called and said that Mueller hadspoken to the Respondent, who was adamant about the matters inissue, but that Mueller would speak to the Respondent again whenhe returned and would call the Union.Mueller did not call, and,at the time of the hearing, no further negotiations had taken place.It is evident,from the above summary of events and the entirerecord, that there were unreasonable delays in the meetings betweenthe Respondent and the Union, and that these delays were caused bythe Respondent's reluctance to schedule meetings, postponing meet-ings,failing to return the Union's telephone calls, and unwillingnessto make another negotiator available when its attorney was unavail-able.In these circumstances we agree with the Trial Examiner thatthe Respondent failed to fulfill its statutory obligation to meet andconfer with the Union at reasonable times, in violation of Section8(a) (5) and(1) of the Act.'2.During the negotiations,the Respondent insisted that existingcompany rules would continue in effect and that the Respondent coulddiscipline employeeswho did not comply with them.Although theUnion subsequently agreed in principle to these proposals,it requestedseveral times that the Respondent provide it with a copy of these rules.The Respondent promised to furnish a copy but never did so.Wefind, in agreement with the Trial Examiner, that by insisting uponinclusion of the clauses relating to these rules while failing to furnishtheUnion with a copy of them, the Respondent further violatedSection 8 (a) (5) and (1) of the Act.3.The Trial Examiner found that on October 1,1962, the Respond-ent unilaterally changed its wage rates and method of payment with-out notice to the Union,in violation of Section 8(a) (5) and (1) of'Exchange Parts Company,139 NLRB 710, 713-714;"M" System,Inc, Mobile HomeDivision Mid-States Corporation,129 NLRB 527,548-549. 1618DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act.The record establishes, however, that these changes weremade pursuant to a determination by the United States Departmentof Labor that the Respondent's operations were subject to the FairLabor Standards Act.Moreover, the method used to determine thenew rates was decided upon before the election and certification of theUnion.Accordingly, we find that the Respondent did not violatethe Act by adopting these wage changes.2As the Union, however,was certified before the Respondent sent the results of its mathematicalcomputations to the Department of Labor for final approval, and be-fore the effective date of the wage changes, we find that the Respond-ent's failure to notify the Union of these changes is further evidenceof its bad faith in its bargaining with the Union.'4.Whenever the Union, during the negotiations, brought up the-subject of wages and economic benefits, the Respondent refused to,discuss them on the ground that the Department of Labor ruling thatthe Respondent's operations were covered by the Fair Labor StandardsAct foreclosed any discussion of these matters. It is clear that theRespondent cannot, by such a specious argument, prevent the repre-sentative of its employees from bargaining about such basic mattersas wages and economic benefits.On this basis, we agree with theTrial Examiner's finding that the Respondent further violated Sec-tion 8 (a) (5) and (1) of the Act by refusing to bargain with theUnion on wages and economic benefits.We do not, however, agreewith the Trial Examiner's finding that the Respondent furtherviolated the Act by pleading financial inability to grant a wage in-crease while refusing to furnish financial data, as the record doesnot establish that the Respondent pleaded such inability.The recordlikewise does not establish that the Respondent adamantly insistedthat job stewards at the plant have unlimited authority to bind theUnion.Accordingly, we do not adopt the Trial Examiner's findingthat the Respondent thereby unlawfully refused to bargain with theUnion.5.The second paragraph of the section of the Intermediate Report,entitled "The Remedy" is hereby amended by adding the followingsentence at the end of the paragraph : The backpay obligation, if any,of the Respondent shall include the payment of interest at the rate of,6percent per annum to be computed in the manner set forth inIsisPlumbing e6 HeatingCo., 138 NLRB 716.2Cranston Print Works,115 NLRB537, 549.8Morris Harris, Anna Harms,Albert Harris and Betty Harris, Co-partners,d/b/a UnionManufacturing Company,95 NLRB 792, 793, footnote 5. SOUTHERN TRANSPORT, INC.ORDER619The Board adopts the Recommended Order of the Trial Examinerwith the following modifications :1.The Recommended Order is hereby amended by substitutingfor the first paragraph therein, the following paragraph :Upon the entire record in this case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the Na-tional Labor Relations Board hereby orders that Respondent,Southern Transport, Inc., its officers, agents, successors, and as-signs, shall :2.The following paragraph shall be substituted for paragraph 1(d)of the Recommended Order :(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaranteedin Section 7 of the Act.3.The following paragraphs 2(b) and (c) shall be added to theRecommended Order and the present paragraphs 2(b) and (c) shall.be renumbered as paragraphs 2 (d) and (e), respectively :(b)Offer to all strikers, upon their application, reinstatementto their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, dis-missing if necessary any replacements hired after February 18,1963, to replace these employees.(c)Make whole the said employees, in the manner set forthin the section of the Intermediate Report entitled "The Remedy"as modified herein.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding was held before Trial ExaminerW. Gerard Ryanat a hearingin El Dorado,Arkansas,on June 24,25, 26, 27, and28, 1963,1 on the amendedcomplaintof GeneralCounsel and the answer of SouthernTransport,Inc., hereincalled the Respondent.2The issue litigatedwas whetherthe Respondent violatedSection 8(a) (5) ofthe Act.The GeneralCounsel argued orally and filed a brief.31The original charge was filed on March 20, 1963, and an amended charge was filed onMay 9,1963The complaint was issued on May 10, 19632The complaint was amended at the hearing as follows:Substitute for paragraphs 11and 12 the following:11.On or about February 18, 1963, certain employees of the Respondent ceasedwork concertedly and went on strike.12.The strike described above in paragraph 11 was caused by the unfair laborpractices described above in paragraph 10.Renumber paragraphs 11 and 12 of thecomplaint as paragraphs 13 and 14 of the amended complaint.8 At the request of the Respondent the time for briefs was extended to July 30, but itdid not file a brief. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case and from my observation of the witnesses,Imake the following.FINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent is now, and has at all times material herein, been an Arkansas cor-poration engaged in the transportation and distribution of petroleum and petroleumproducts within the State of Arkansas.During the year preceding the complaint, theRespondent transported and distributed goods that originated outside the State ofArkansas and which were carried into the State of Arkansas by interstate pipelinesubstantially in excess of $100,000.The Respondent conceded there is no issuewith respect to interstate commerce or the jurisdiction of the Board.The Respond-ent is now, and has been at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTruck Drivers and Helpers Local Union No. 568, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, herein called theUnion, is now and has been at all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleged in substance that in violation of Section 8(a)(5) and (1)of the Act, the Respondent has refused to bargain collectively with the Union inthat:(a)Respondent negotiated with the Union in bad faith with no intention ofentering into a collective-bargaining agreement (the answer denied that allegationand averred that it submitted counterproposals to the Union which if accepted wouldconstitute a reasonable and proper contract).(b) By dilatory and delaying tactics the Respondent has refused to meet with theUnion at reasonable times to negotiate an agreement (the answer denied this allega-tion and averred that the Union thwarted and impeded negotiations by changingits chief negotiator from meeting to meeting, thereby making continuity of negotia-tions impossible and needlessly time-consuming, difficult and abortive; the answerfurther averred that union representatives did not comply with commitments tofurnish information and counterproposals and it was necessary for the Respondentto pursue the Union in an effort to obtain such material and thereby to bring abouta resumption of negotiations).(c)That on or about October 1, 1962, the Respondent unilaterally changed therates of pay of employees (the answer admitted that it changed the pay rates andaverred it was made under the insistence and threats of the wage and hour divisionthat the Respondent's truckdrivers be paid at overtime rates for time worked in excessof 40 hours in a workweek and that such change was made to avoid prosecutionby that division).(d)That the Respondent on or about March 5, 1962, pleaded an inability to paythe Union's demands for wage increases and other economic concessions but refusedto comply with the Union's request to furnish to the Union financial data relatingto the claimed inability to pay (the answer denied that the Respondent pleadedinability to pay and that it was requested by the Union to furnish financial datarelating to the matter of inability to pay).(e)On or about February 1, 1963, the Respondent agreed to arbitration as thefinal step of the grievance procedure but refused to incorporate that provision intoany written collective-bargaining agreement (the answer denied that the Respondentever agreed to arbitration as the final step in the grievance procedure and averredthat no such provision was ever agreed upon).(f)That at all times on and after October 12, 1962, the Respondent has insistedthat the Union's job steward to be appointed under any written agreement haveunlimited authority to bind the Union (the answer denied this allegation and averredthat the Respondent submitted a written proposal to the Union which providedsubstantially that the Union would give the Respondent written notice of the namesof the persons who were authorized to represent the Union and the extent of suchauthority or limitations thereon, but the Union adamantly insisted on its proposalin this regard as a condition to entering into a contract and stated that it wasrequired by the International Union from which there could and would be nodeviation.The answer averred that a clear-cut impasse was reached here whichhas continued and still exists). SOUTHERN TRANSPORT, INC.621(g)That on or about and at all times since October 12, 1962, the Respondentproposed and insisted upon, as a prerequisite to any collective-bargaining agreement,the inclusion of the following clause:ARTICLE XXIV.-RULES AND REGULATIONSExisting company rules and regulations for the government of employeeswhich are not in conflict with the express terms of this agreement shall con-tinue in full force and effect until superseded by rules and regulations subse-quently promulgated by the Company which shall not be in conflict with theexpress terms of this agreement.Employees are required to abide by such rulesand regulations.and that despite repeated demands by the Union for a copy of the said rules andregulations, the Respondent has failed and refused to furnish the Union with a copy(the Respondent denied that it has insisted upon the clause quoted above as theprerequisite to any contract and states there is no compilation of such rules, butthey are generally well known by the employees and were freely discussed in thenegotiations), and(h) Since October 12, 1962, the Respondent has failed and refused to discusswith the Union, group insurance coverage for employees (the answer denied that theRespondent has failed or refused to discuss with the Union, group insurance andavers that coverage provided by the Respondent is well known and was presentedand discussed in negotiations; that the union representatives sought to have theRespondent agree to cancel such coverage and become a party to the Union's healthand welfare plan; that the Respondent sought a meeting at which its insurance coun-selor could be present to advice the Respondent in a comparative analysis of theUnion's plan in terms of cost and benefits and other pertinent matters, and that theunion representative agreed to such a meeting but never did meet.The answerfurther averred that when the Respondent pursued the matter, another union rep-resentative appeared at the next general bargaining session and informed the Re-spondent that the Union would not participate or be present in any meeting at whichthe Respondent had any insurance representative or counselor present, and that theUnion has persistently adhered to that position and thereby refuses to bargain andalso seeks to prevent the Respondent from choosing the persons who represent it inbargaining in contravention of the Act, with the result that further bargaining on thesubject is at a standstill unless the Union will accept the coverage presently in effectwhich it has persistently refused to do).The Appropriate UnitThe complaint alleged, the answer admitted, and I find that all truckdrivers,mechanics, mechanics' helpers, wash, tire, and grease men, and servicemen, excludingall office employees, janitors, night watchmen, and supervisory employees as definedin the Act and any other employees except those in the unit above constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.The Union's Majority StatusThe complaint alleged, the answer admitted, and I find that on or about Septem-ber 7, 1962, in a Board-conducted election,4 a majority of the employees in the unitdescribed above, designated the Union as their representative for the purposes ofcollective bargaining and then on September 17, 1962, the Regional Director certifiedthe Union as such bargaining representative, and that at all times since September 7,1962, the Union has been and is now such representative.The Violation of Section 8(a)(5)To ascertain whether or not the Respondent has attempted to bargain in goodfaith, the state of mind of the Respondent in the matter of the negotiations withtheUnion must be determined from the record.5 In determining the attitude of4On August 28, 1962, the Respondent entered into a stipulation for a consent electionwhich was approved by the Regional Director on August 31, 19626N.L.R B. v. Harold Hibbard and Ben R. Stein, d/b/a Hibbard Dowel Company,273 F2d 565, 568 (C.A.7) ; N L R.B. v National Shoes, Inc, National Syracuse Corporation,208 F 2d 688, 691 (CA.2) ; N.L.R.B, v. Fitzgerald Mills Corporation,313 F. 2d 260,266 (C.A 2). 622DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent throughout the negotiations, the background of the Respondent'snegotiators is significant.Karl Mueller, the Respondent's chief negotiator, was thenegotiator for the Employer, which was found by the Board inExchange PartsCompany,139 NLRB 710, to have violated Section 8(a) (5).There, the Boardheld that the delaying tactics adopted in connection with the scheduling of meetingswas further evidence that the employer's purpose was to frustrate the collective-bargaining process and avoid reaching agreement.Here, similar delaying tacticsand scheduling meetings more fully discussedinfra,constitute further evidence ofthe Respondent's bargaining in bad faith.Tommy Blagg, Sr., another of the Re-spondent's negotiators, called police to disperse what he erroneously assumed to bea union meetingof its employees in September 1962.At the time he stated toPolice Captain H. H. Higgs that the employees were trying to organize against himAbout the first part of August 1962, Tommy Blagg, Jr., the third member of theRespondent's negotiating team, evidenced his hostility to the Section 7 rights of theemployees by drawing up a list of employees suspected of union activities andquestioning employee Leonard Splawn in the company office about each of them.6It isundisputed that from September 1962, when the Union was certified, the partiesmet only on October 12 and November 26, 1962, February 1, March 4 and 5, 1963.At the conclusion of each meeting it was the Union which attempted to seta specificdate for the next meeting, and each time the Respondent could not fix a time to meet.For example, following the meeting on October 12, Attorney Victor H. Hess, Jr.,on behalf of the Union, in a telephone call initiated by Mueller on or about Novem-ber 1, sought to fix a date for a meeting in November.Hess testified that eachweek, and each day in each week, was covered in an attempt to find a date for thenext meeting, but because of Mueller's other commitments, including an appearancein Federal court and in an unfair labor practice hearing, they were unable to agreeon any date prior to November 26.At the conclusion of the meeting on March 5, 1963, no definite date for the nextmeeting could be ascertained from the Respondent.At the end of the session theRespondent was to check its records to see if the new wage rates had resulted inany reduction of pay and William Hays, on behalf of the Union, was to consultfurther with the employees as to their feeling in the matter and promised to telephoneMueller in the next few days.On March 13, 1963, Hays telephoned Mueller andMueller told him he had been unable to go over the records which he had receivedfrom the Company.Hays told Mueller the employees were dissatisfied with whathad been negotiated to date and sought another meeting date.Mueller told Hayshe would contact him no later than Friday of that week.Mueller did not call Haysat any time thereafter, but on one day of the following week Mueller's brother,Harold Mueller, telephoned Hays to say that Karl Mueller was in Denver but wouldbe back on Friday of that week and would telephone Hays. Since then Muellernever called Hays and no further negotiations have taken place since then.InExchange Parts Company, supra,the Board stated:The Board has on a number of occasions emphasized that the duty to makeexpeditious and prompt arrangements to meet and confer is a positive legal dutywhich is an essential part of the obligation to bargain. [Cases cited.]Therecan be no doubt but that agreement is stifled at its source if opportunity is notaccorded for discussion or is so delayed as to invite or prolong unrest or sus-picion.Therefore, the exercise of a reasonable degree of diligence and promp-titude in arranging meetings for the purpose of eliminating obstacles to agreementis an obligation placed upon each party.The manner of the performance of thisobligation by the negotiator is relevant in determining whether there has been,a good-faith discharge of this positive legal duty imposed by statute. If a givennegotiator becomes indisposed or is otherwise unable to discharge this respon-sibility because of other commitments, it is the duty of the party involved to,designate a negotiator who can fully discharge this obligation. [Cases cited.]Passively waiting for the other party to make all requests for bargaining meet-ings,protracted delays in arranging for the meetings requested by the otherparty, and failure to advise as promised when another meeting could be ar-ranged, are variations of negative conduct which has been held by the Boardand courts to impede the bargaining process and otherwise frustrate negotiationsso as to evidence a lack of regard for this aspect of the bargaining obligation.[Cases cited.]O Calling the police by Tommy Blagg, Sr., and questioning ^Splawn by Tommy Blagg, Jr,are considered only as background evidence and were not alleged as unfair labor practicesin the complaint. SOUTHERN TRANSPORT, INC.623Accordingly I find that under the circumstances herein the Respondent did notmeet and confer with the Union at reasonable times and intervals in violation ofSection 8(a) (5) and (1) of the Act.On October 1, 1962, the Respondent made effective changes in wage rates withoutnotice to, or consultation with,the Union?The Respondent called as a witnessAttorney J. V. Spencer who testified that on or about October 1, 1962, the Respond-ent changed the method of paying its drivers from straight pay for all hours workedto time-and-one-half for all hours worked over 40 per week, and that this was doneto comply with the Fair Labor Standards Act. In so doing the rates of pay werereduced from 10 cents to 8 cents per loaded mile for the first 40 hours.As a resultsome drivers received less overall pay than before, while other drivers received more.It is undisputed that the Union was never notified of these changes prior to theirinstitution.At the first negotiation session on October 12, 1962, William Hays,spokesman for the Union,protested the unilateral change in wage rates anddemanded that the old wage scale be reinstated.That demand was continuedthroughout following negotiation meetings but Respondent refused,offering as anexplanation that the new wage formula was adopted at the insistence of the Wage andHour Division.That defense is without merit.The General Counsel called as awitness Nathan Rachel, a trial attorney in the Office of the Solicitor in the Departmentof Labor, who testified that the Department of Labor never participated in thecreation of the new wage structure but merely had approveditasone which wouldcomply with the Fair Labor Standards Act.Further, there were no legal issuesregarding coverage of the Respondent under that act after October 1, 1962, asRachel's testimony is undisputed that on October 1 the Respondent agreed to comply.It is well settled that rates of pay and methods of payment are mandatory subjectsof bargaining and that an employer must notify and consult with the bargainingrepresentative before changing them.Phelps Dodge Copper Products Corporation,101 NLRB 360. It is also well established that the fact that an employer is requiredto comply with the Fair Labor Standards Act does not privilege the employer to makeunilateral changes in the wage rate and method of payment of its employees.W. E. Stewart and Lela Stewart, d/b/a Stewart Oil Company,100 NLRB 4, 6.Accordingly, I find and conclude that the Respondent violated Section 8(a)(5)and (1) of the Act by unilaterally changing the wage rates and method of paymentof its employees without notice to the Union.The Respondent further refused to bargain with the Union on wages and economicitems by stating on several occasions in bargaining sessions that until it was suc-cessful in resisting coverage under the Fair Labor Standards Act, it could not changeitsnew wage structure.At one time Karl Mueller asked the Union to aid theRespondent in resisting Fair Labor Standards Act coverage as a prerequisite tobargaining on economic matters.In its counterproposal of November 26, 1962, the Respondent proposed that theCompany's rules and regulation would remain in effect and that violation of theserules would be cause for discharge.On November 26, and at subsequent meetingswherein this subject arose, the Union requested a copy of the rules by which theemployees would be bound and violations of which would be cause for discharge.The Respondent adamantly insisted upon its proposal and promised to supply theUnion with these rules,but up to the time of the hearing herein had not done so.By its insistence upon such proposals,the Respondent made the rules an unresolvedsubject of bargaining and by making no diligent effort to supply the Union with therequested information,even though it never expressly refused to do so, it therebyviolated Section 8(a) (5) of the Act.Another instance of the Respondent's refusal to bargain in good faith is thatafter it had pleaded its financial inability to pay a wage increase,itrefused todisclose financial information to support its position when requested by the Union.8An employerdoes not bargain in goodfaithwhen he refuses to disclose financialinformation after professing financial inability to pay a wage increase. In deter-mining whether the obligation of good-faith bargaining has been met,the Boardhas a right to consider an employer's refusal to give information about its financialstatus.N.L.R.B. v. Truitt Mfg. Co., 351U.S. 149, 152.7An employer violates Section 8(a)(5) and (1) of the Act by effecting a change inwages or other terms or conditions of employment without first affording the union repre-senting his employees an opportunity to negotiate concerning the change.N L.R.B. v.Benne Katz, etc., d/b/a Williamsburg Steel Products Co ,369 U S. 7368 Although the Respondent denied that it ever pleaded financial inability to pay, I findthat it did on the testimony of William Hays, which I credit. 624DECISIONS OF NATIONALLABOR RELATIONS BOARDFurther evidence that the Respondent did not meet the obligation of good-faithbargaining is its adamant insistence in oral discussions that job stewards haveunlimited authority to bind the Union in his dealings with management.Thesediscussions stemmed from the Union's proposal which outlined the functions ofjob steward which were necessarily limited so that drastic action such as strikes orchanges in policy could only be taken by the higher officials of the Union.TommyBlagg, Sr., insisted that the job steward have unlimited authority as Blagg did notwant to have to call Shreveport, Louisiana, all the time (referring to the local unionoffice which was in Shreveport, about 95 miles from El Dorado, Arkansas).Thusthe General Counsel contends, and I agree, that the Respondent's purpose was todeal only with the job steward in all labor matters without being bound to meetand deal with the professional representative of the Union, such as the situationviolative of Section 8(a)(5) presented inAmerican Vitrified Products Company,127 NLRB 701, 717, where an employer demanded that the grievance committeecontain no nonemployees (and thus no professional bargaining representatives).The record shows, in addition to the conduct pointed out above, that the Re-spondent also engaged in other conduct which supports an inference that theRespondent engaged in mere surface bargaining with no intention of entering intoacollective-bargainingagreement.In the Respondent's counterproposals, itsmanagement-rights clause if accepted by the Union would have left the Respondent'sright to fire employees and unilaterally to change working conditions unaffected.Similarly, if the Respondent's proposals concerning grievance and no-strike pro-visions were accepted, no representative of the employees would have any voice insettling a grievance.If no satisfactory adjustment of the grievance was made bythe Respondent, management and the Union would meet to "discuss" methods ofdisposing of the grievance which methods might include arbitration.Such proposalis obviously mere form for in reality the Respondent was proposing that it be boundby nothing that it did not already practice; and while such proposals under ordinarybargaining conditions may be explained as forming the basis for further discussion,the Respondent here would not budge from its proposals in any particular even tothe last day of negotiations.Here, as inN.L.R.B. v. Reed & Prince ManufacturingCompany,205 F. 2d 131, 139 (C.A. 1), cert. denied 346 U.S. 887, "it is difficultto believe that the company with a straight face and in good faith could havesupposed that this proposal had the slightest chance of acceptance by a self-respectingunion, or even that it might advance the negotiations by affording a basis of dis-cussion; rather it looks more like a stalling tactic by a party bent upon maintainingthe pretense of bargaining."In summary I find that by its dilatory tactics in its bargaining negotiations withtheUnion, including but not limited to its unilateral change in wage rates onOctober 1, 1962; its failure to supply the Union with a copy of its rules and regula-tions; its refusal to furnish to the Union financial information after pleading inabilityto pay an increase; and by its insistence that job stewards have unlimited authorityto bind the Union with respect to all labor management relations the Respondentviolated Section 8(a) (5) and (1) of the Act.The Unfair Labor Practice StrikeOn February 17, 1963, at a meeting of all of the Respondent's employees-Unionand nonunion-Union Representative Myers explained to them concerning the Re-spondent's failure to meet and bargain at reasonable times and the Respondent'sfailure to bargain in good faith.The employees voted to strike on February 18,1963, and went out on strike at that date and have since remained on strike.On the entire record I am convinced and find that the strike which commencedon February 18, 1963, was a strike caused by the Respondent's unfair labor prac-tices.As the record does not establish that the strikers have abandoned thestrike or are unavailable for reemployment, the strikers, upon application, areentitled to be reinstated to their former or substantially equivalent positions.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce. SOUTHERNTRANSPORT, INC.625V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. I have found that on September 7,1962, and at all times thereafter the Union was the authorized and exclusive repre-sentative of the Respondent's employees in an appropriate unit for the purposes ofcollective bargaining and that on and after October 1, 1962, the Respondent refusedto bargain with said representative in violation of the Act.Accordingly, I shallrecommend that the Respondent be ordered to bargain, upon request, with theUnion as the authorized and exclusive representative of its employees in the ap-propriate unit described herein; and in the event an understanding is reached,embody such understanding in a signed agreement.Having found that the Respondent's striking employees are unfair labor practicestrikers and as the record does not establish that the strikers have abandoned thestrike or are unavailable for reemployment, I shall recommend that the Respondent,upon application, offer the strikers reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rights and privilegesdismissing, if necessary, any employees hired after February 18, 1963, the day thestrike started, to replace the striking employees. I shall recommend that the Re-spondent be ordered to make whole those strikers who are entitled to reinstatementfor any loss of pay they may suffer by reason of the Respondent's refusal, if any,to reinstate them, upon request, by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages during the periodbeginning 5 days after the date on which they apply for reinstatement and terminat-ing on the date of the Respondent's offer of reinstatement. Such loss to be com-puted in the manner set forth in F. WWoolworth Company,90 NLRB 289.9In view of the nature of the unfair labor practices found to have been com-mitted, the commission of similar and other unfair labor practices reasonably maybe anticipatedI shall therefore recommend that the Respondent be ordered tocease and desist from in any manner infringing upon rights guaranteed to its em-ployees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Truck Drivers and Helpers Local Union No. 568, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All truckdrivers,mechanics, mechanics' helpers, wash, tire, and grease men,and servicemen, excluding all office employees, janitors, night watchmen, and su-pervisory employees as defined in the Act, and any other employees except thosein the unit above; constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.4.On September 7, 1962, and at all times since that date, the Union has beenand now is the exclusive bargaining representative of all employees in the above-described unit for the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms and conditions of employment byvirtue of Section 9(a) of the Act5.By refusing on October 1, 1962, and at all times thereafter, to bargain col-lectively with the Union, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Southern Transport, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, hours, andother terms and conditions of employment with the aforesaid union as the exclusiverepresentative of all its employees in the following appropriate unit: All truck-Sidney Seltzer and Ralph Seltzer d/b/a G & S Electric Company,130 NLRB 961734-070--64-vol. 145-41 626DECISIONSOF NATIONALLABOR RELATIONS BOARDdrivers,mechanics, mechanics' helpers, wash, tire, and grease men, and servicemen,excluding all office employees, janitors, night watchmen, and supervisory employeesas defined in the Act and any other employees except those in the unit above.(b)Refusing or failing to bargain collectively with the Union, with reasonablenotice and discussion, concerning the change in wage rates of employees within theappropriate unit represented by the Union.(c)Refusing or failing to bargain collectively with the Union by not meetingfor contract negotiations at reasonable frequency and with reasonable promptness.(d) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Upon request, bargain collectively with the above-named Union as the ex-clusive representative of all the employees in the appropriate unit and embodyin a signed agreement any understanding reached.(b) Post at its plant copies of the attached notice marked "Appendix." 10Copiesof said notice, to be furnished by the Regional Director for the Twenty-sixth Region,shall, after being duly signed by a representative of the Respondent, be posted bythe Respondent immediately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for the Twenty-sixth Region, in writing, within20 days from the date of receipt of this Recommended Order, what steps have beentaken to comply herewith.ii10 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order "11 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps have been taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL, upon request, bargain collectively with Truck Drivers and HelpersLocal Union No. 568, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusive representative of allemployees in the bargaining unit described below with respect to rates of pay,wages, hours of employment, and other conditions of employment, and, if anunderstanding is reached, embody such understanding in a signed agreement.The bargaining unit is:All truckdrivers,mechanics, mechanics' helpers, wash, tire, and greasemen, and servicemen, excluding all office employees, janitors, night watch-men, and supervisory employees as defined in the Act and any other em-ployees except those in the unit above.WE WILL, upon request, meet with and bargain collectively with the aboveunion with reasonable frequency and promptness concerning the negotiationof a contract.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in union or otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities. A. L. FRENCH CO.627WE WILL offerto all strikers,upon their application,reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniorityor other rights and privileges,dismissing if necessary any employees hired afterFebruary 18, 1963, to replace these employees, and we will make each em-ployee whole for any loss of pay suffered by him as a result of our failure toreinstate him within 5 days after his application.SOUTHERNTRANSPORT, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the strikers above referred to if presently servingin the Armed Forces of the United States of their right to full reinstatement upontheir application in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 746 Fed-eral Office Building, 167 North Main Street, Memphis, Tennessee, Telephone No.534-3161, if they have any questions concerning this notice or compliance withits provisions.Action Wholesale, Inc. d/b/a A. L. French Co.andInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Local959.Case No. 19-CA-2553.Decem-ber 26, 1963DECISION AND ORDEROn June 19, 1963, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommended dis-missal of those allegations of the complaint.Thereafter, the Re-spondent filed exceptions to the Intermediate Report.The GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including the ex-ceptions and brief, and hereby adopts the findings, conclusions,145 NLRB No. 61.